UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4599



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


GRANDON MARTINEZ PARKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00050-2)


Submitted:   June 17, 2008                    Decided:   July 9, 2008


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold J. Bender, LAW OFFICE OF HAROLD BENDER, Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              On November 13, 2005, Grandon Martinez Parks, along with

two other men, robbed a Petro Express station in Charlotte, North

Carolina.      Parks ultimately pled guilty without the benefit of a

plea   bargain       to:   conspiring          to   commit    a    robbery   affecting

interstate commerce, in violation of 18 U.S.C. § 1951(b)(3) (2000)

(Count Two); committing a robbery affecting interstate commerce, in

violation of 18 U.S.C. § 1951(b)(3) (Count Three); and possessing

a firearm during a crime of violence, in violation of 18 U.S.C.A.

§   924(c)    (West    2000     &   Supp.      2008)   (Count      Four).      Prior   to

sentencing the Government filed a motion to reduce Parks’ sentence

pursuant to U.S. Sentencing Guidelines Manual § 5K1.1 and 18

U.S.C.A. § 3553(e) (West 2000 & Supp. 2008).                       The district court

sentenced Parks to 24 months’ imprisonment on Counts Two and Three,

to run concurrently, and 60 months’ imprisonment on Count Four, to

run consecutively, for a total term of imprisonment of 84 months.

              Parks timely noted his appeal.                  On appeal, Parks has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967).      Parks has also filed a pro se supplemental brief in which

he argues the district court erred in enhancing his sentence for

brandishing      a    firearm       as   the    firearm      was   possessed    by     his

co-defendant and he never touched the weapon.                          We affirm the

judgment of the district court.




                                          - 2 -
              A defendant’s sentence may be enhanced for brandishing a

firearm if a district court finds that the firearm was brandished

by another during jointly undertaken criminal activity and the

brandishing was a reasonably foreseeable act that occurred during

the commission of the offense of conviction.                 U.S.S.G. § 1B1.3;

Harris v. United States, 536 U.S. 545, 567-68 (2002) (holding that

increasing a sentence two years for brandishing a firearm based on

judicial      fact-finding    does   not   violate     the    Fifth    or    Sixth

Amendments). Here, there is no dispute that Parks conspired to rob

the   Petro    Express,   a   firearm    was   brandished     by   one      of   his

co-defendants, and such brandishing during the robbery was a

reasonably     foreseeable    act.      Accordingly,    Parks’     argument       is

without merit.

              In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                       We

therefore affirm the judgment of the district court.                  This court

requires that counsel inform Parks, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Parks requests that a petition be filed, but counsel believes

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.              Counsel’s motion

must state that a copy thereof was served on Parks.




                                     - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -